DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendments and arguments filed 22 December 2020 and 8 March 2021 have been entered and considered.  All rejections not reiterated herein have been withdrawn.
Election/Restrictions
Newly submitted claims 146-147 and 150 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: This application contains claims directed to the following patentably distinct species 
Species group A is drawn to a dry reagent selected from: i) a fluorescently labeled antibody, ii) cell stain and iii) cell lysing.
Species group B is drawn to a detector selected from: i) an optical detector and ii) an electric detector.
The species are independent or distinct because the reagents and detectors are structurally different and do not overlap in scope. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  a search for one of the dry reagents or detectors would not necessarily encompass a search for the other.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 146, 147 and 150 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 133, 134 and 137-138 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 133 and 134 recite limitations in parentheses “e.g. whole blood, fractionated blood, plasma or serum”, “including nasal drainage and phlegm” and “e.g. a protein, peptides, DNA, RNA nucleic acid, or other molecule”.  These terms are rejected as vague and indefinite because it is unclear whether these limitations are part of the claimed invention.  See MPEP § 2173.05(d).
	Claims 137 and 138 recite the method configured to analyze the sample in 60 seconds or less or 10 seconds or less.  It is unclear how the method can be configured to analyze the sample in a particular time period or what method steps are required for configure the method to analyze the sample in 60 seconds or less or 10 seconds or less. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 20-25, 35-36, 129-145, 148-149, 151-153 and 155-165 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2006/0246508) in view of Chiou et al. (US 2015/0005203).
Watanabe et al. teach a method for an affinity binding assay comprising:
providing a first plate (cell culture plate, 2, Fig. 7B, par. 72), a second plate (transfer sheet, 1, Fig. 7B, par. 92) and spacers (protruding portion, 23, Fig. 7B, par. 92), wherein:
the first plate and second plate are movable relative to each other into different configurations, including an open configuration and a closed configuration (sheet may uncover or cover the cell culture plate and also depressed relative to the cell culture plate, par. 92); 
each of the plates comprising an inner surface having a sample contact area for contacting a sample that contains a target analyte (culture liquid is in 
the first plate comprises, on its inner surface, a binding site that contains a binding agent capable of binding the target analyte (cell culture plate has a biologically active substance that is immobilized on the base of the plate and is specific for coupling to a target, par. 114);
the second plate comprises on its inner surface, a storage site that contains a detection agent and a controlled release agent that is mixed with the detection agent (biologically active substance on the transfer sheet that is released and dissolved into the culture liquid in the culture plate, par. 79 and 100; biologically active substance may be a detection agent, par. 67, 69, 122-123; controlled release agent, par. 111-112) or coated on top of the detection agent (par. 107);
the spacers fixed to the respective inner surface of the second plate and inside the sample contact area (spacers, 23, fixed to second plate, 1, Fig. 7B), wherein the spacers have a pillar shape and a flat top (pillar with flat top with biologically active substance on top, 23, Fig. 6C, par. 92);
	depositing the sample on the inner surface of the first plate when the two plates are in the open configuration in which the two plates are entirely separated apart and the spacing between the plates is not regulated by the spacers (sheet 1 is removed and a cell suspension sample is added to the plate which indicates the sheet and the plate are in an open configuration and entirely separated apart, par. 39);

	releasing the detection agent into the layer through the controlled release agent, wherein the controlled release agent is configured to render the detection agent substantially released at a first time point after the target analyte in the layer is substantially bound to the binding agent (biologically active substance is released and dissolved in the culture liquid, par. 92); and
	incubating the assay for a time period in order to allow the detection agent to diffuse across the thickness of the layer; and 
analyzing the target analyte in the layer (in example 3, after the cell culture is performed and the label is added and incubated for a time period before detection and analyzing, par. 150; indicator added and screening carried out reads on a step of analyzing, par. 62), 
wherein in the open configuration the two plates are separated apart, the spacing between the plates is not regulated by the spacers and the sample is deposited on the plate (no top plate is present on the base when sample is deposited on the plate, par. 92); and

Watanabe et al. do not specifically teach the thickness of the sample layer after compression.
Chiou et al. teach a method for an affinity binding assay performed in a microtiter plate (seen as claimed microplate) having a depth of 200 µm (par. 36 and 39), in order to provide an assay array plate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the microwell plate in the method of Watanabe et al., a microwell plate having a depth of 200 µm as taught by Chiou et al. because Watanabe is generic with respect to the microwell plate dimensions that can be incorporated into the cell culture plate and one would be motivated to use the appropriate dimensions for performing an assay. 

One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Watanabe and Choi are similarly drawn to assays performed in a microwell plates.
Watanabe does not specifically teach the incubation time being no shorter than the average time it takes for the detection agent to diffuse across the thickness of the layer.  However, since the analyzing is a measurement of the binding of the detection agent to the target, the time must be long enough for the detection agent to diffuse across the thickness of the layer which would necessarily be a time period no shorter than the average time of diffusion.
With respect to claims 20-22, Watanabe teaches the spacers having a predetermined substantially uniform height and constant spacing between the spacers (illustrated as spacers 23, Fig. 7B), but do not specifically teach the spacer height.  Chiou et al. teach a well depth of 200 µm, which when combined with the teaching of Fig. 7B in Watanabe, one having ordinary skill in the art would recognize the height of the protrusion must be less than the depth of the well and therefore would be less than 200 µm, which falls within the recited range of a protrusion height of 250 µm or less.
With respect to claims 23 and 24, Watanabe et al. teach the spacers fixed respective to the inner surface of the second plate (spacers, 23, fixed to second plate, 1, Fig. 7B, par. 92) and inside the sample contact area (Fig. 7B).

With respect to claim 35, Watanabe et al. teach the controlled release agent is a slow release agent that is configured to autonomously render the detection agent 
With respect to claims 36, 129 and 130, Watanabe et al. teach the controlled release agent is a stimulus-sensitive agent that is configured to be specifically responsive to a stimulus, retaining the detection agent on the plate in the absence of the stimulus and releasing the detection agent upon receipt of the stimulus and wherein the releasing step comprises after the target analyte in the layer is substantially bound to the binding agent, delivering the stimulus to the stimulus dependent agent to trigger the release of the detection agent into the layer, wherein the controlled release reagent is mixed with the detection agent (par. 101, 106 and 112-114).
With respect to claim 132, Watanabe et al. teach a spacer having a flat top (pillar with flat top with biologically active substance on top, 23, Fig. 6C, par. 92).
With respect to claim 133, Watanabe et al. teach the sample being a biological sample of blood (par. 152).
With respect to claim 134, Watanabe et al. teach the analyte comprising a cell (par. 18).
With respect to claim 131 and 139-145, Watanabe et al. teach the detection reagent at the dry binding site comprising a releasable fluorescently labeled antibody or a color indicator (dried biologically active substance, par. 53; biologically active substance is an antibody, par. 37; antibody is fluorescently labeled, par. 69; dye, par. 67 and 134).
With respect to claims 135 and 136, Watanabe et al. teach the inter-spacer distance is substantially periodic (protrusions are equally spaced as illustrated in Fig. 7B 
Claims 137-138 do not recite any specific method steps required for the configuration of the method to analyze the sample in a particular amount of time so the prior art must only teach a method capable of analyzing the sample in 60 seconds or less or 10 seconds or less.  Watanabe et al. in view of Chiou et al. teach the method steps requires in claim 1 and is therefore considered capable of analyzing the sample in the recited times.  Therefore the method of Watanabe et al. in view of Chiou et al. is 
With respect to claims 148-149, Watanabe et al. teach the method further comprising an optical detector that detects an optical signal (par. 121).
With respect to claim 151, Watanabe et al. teach the second plate comprising capture agents of different concentrations (par. 14 and 35).
With respect to claims 152 and 153, Watanabe et al. teach at least two binding sites on the first plate and at least two storage sites at different locations on the first and second plates, respectively (binding site in each well of 20 and different storage sites, 12, on separate protrusions, 23, Fig. 7B).
With respect to claims 155-157, Watanabe et al. teach the first and second plates made of glass which has a Young’s modulus of 50-90 GPa, but do not specifically teach the thicknesses of the plates or the inter-spacer distance.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claims 155-157 are for any particular purpose or solve any stated problem, and the prior art teaches that the first and second 
With respect to claims 158-162, Watanabe et al. teach the method further comprising a slow release agent that is stimulus-dependent with different release times (par. 101 and 106) with the release comprising temporal and spatial controlled release (timed release when then pillar is spatially located within the microwell, par. 101, 106), wherein the slow release agent is gelatin (par. 45).
With respect to claim 164, Watanabe et al. teach the detection agent and the binding agent are configured to bind indirectly, bringing about a target analyte-related signal indicative of the presence of the target analyte (detection agent is an antibody specific to a substance produced by the cells and utilizes an antigen-antibody reaction, par. 69; binding agent is an antibody having a specific binding ability to the cell surface and may also be an antibody, par. 37; biologically active substances on culture plate and transfer sheet are different and therefore bind to indirectly bind to the same cell which is the target analyte, par. 103), wherein the binding agent and detection agent bind to different locations of the target analyte (biologically active substances on culture plate and transfer sheet are different and therefore bind to indirectly bind to different locations on the same cell which is the target analyte, par. 103).
.

Claim 154 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2006/0246508) in view of Chiou et al. (US 2015/0005203), as applied to claim 1, further in view of Olson et al. (US 2008/0318269).
Watanabe et al. in view of Chiou et al. teach a step of washing the transfer sheet (second plate) and cell culture vessel (first plate) (Watanabe, par. 61), but fail to teach washing the plates in a closed configuration.
Olson et al. teach a first plate and a second plate, wherein the second plate has protrusions (pegs) that are washed in a closed configuration with the second plate positioned on the first plate (par. 219, Fig. 3), in order to provide washing of the pegs and the plates (par. 219).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform the step of washing taught by Watanabe et al. in view of Chiou et al., with the plates in a closed configuration as taught by Olson et al. because Watanabe et al. teach that the first and second plates are washed but are silent with respect to the configuration of the plates during washing and one would be motivated to use the appropriate configuration for washing of both plates.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Watanabe and Olson are .

Allowable Subject Matter
Claims 166 and 167 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to teach a distance between the first and second plate regulated by the spacers with a gap size of 10 to 30 microns or 30 to 50 microns.  Watanabe et al. teach the plates and spacers regulating the thickness of a sample, but do not teach the distance between the plates regulated by the spacers to a distance within the gap sizes claimed in claims 166 and 167.

Response to Arguments
Applicant's arguments filed 22 December 2020 have been fully considered but they are not persuasive. 
Regarding Chiou, Applicant argues that Chiou teaches a blade that travels from one side of shallow wells to another size and does not teach compressing a liquid droplet or any quantity of a droplet into a thin layer.  Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record because Chiou is relied upon only for teaching a microwell depth that can be incorporated in the method of Watanabe.  Watanabe is relied upon for teaching compression of a sample into a thin layer.

Applicant’s argument is not persuasive because the structures, steps and cost of the invention of Watanabe are not excluded by the instant claims.  Watanabe teaches the claimed method steps and structural elements and uses open claim language “comprising” and therefore does not exclude the presence of additional, more complicated elements or steps.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In response to applicant's argument that the instant claims are drawn to an invention where the liquid is spread into a layer that is much thinner than the original height of the liquid and the thin sample thickness results in a fast vertical diffusion of reagent that makes assay reaction time very short, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Applicant’s arguments are not drawn to structural limitations or method steps that differentiate the claimed invention from the prior art.
	The amendment to claim 1 recites that the thickness of the layer is regulated by the plates and the spacers in the respective sample contact area.  Examiner notes that 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/Primary Examiner, Art Unit 1641